Citation Nr: 1456021	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2001 and from October 2005 to February 2007.  He had service in Southwest Asia, for which he was awarded a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of the hearing has been associated with the electronic claims file.

The case was before the Board in May 2014, when it was remanded for additional development.  That development having been completed, the case is once again before the Board.

In an October 2014 rating decision, the RO granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depression.  Therefore, that claim has been resolved and is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

The weight of competent evidence of record does not demonstrate that the Veteran has a diagnosis of PTSD sufficient for VA compensation purposes.
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, a letter from VA dated August 2011 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, along with his VA Form 21-526.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, service personnel records, and VA medical records are in the claims file.  Neither the Veteran nor his representative has identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with VA examinations in September 2011 and June 2014.  The examination reports indicate that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and included sufficient information to evaluate the claim.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained what evidence was crucial to the Veteran establishing his claim and asked questions of the Veteran to elicit evidence supportive to his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Stegall Considerations

As previously noted, the Board remanded this case for further development in May 2014.  The Board specifically instructed the RO to secure any outstanding VA medical records, schedule the Veteran for a VA examination to determine the current nature and etiology of any diagnosed acquired psychiatric disorders, and to readjudicate the claim on appeal.  Outstanding records were obtained from the VA Medical Center in Minneapolis, Minnesota, and the Veteran was afforded a VA examination in June 2014.  The Veteran's claim was readjudicated in an October 2014 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

Under 38 C.F.R. § 4.125 (2014), if the diagnosis of a mental disorder does not conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).


Analysis

The Veteran claims service connection for PTSD.  Specifically, he attributes his claimed PTSD to incidents that occurred while he served in Iraq.  However, the most probative evidence of record indicates that the Veteran does not have a current diagnosis of PTSD sufficient for VA compensation purposes.

With respect to the first element of service connection, the record shows that the Veteran does not have a current diagnosis of PTSD.

VA treatment records from November 2007 indicate the Veteran said he had PTSD, and reported symptoms including restlessness, confusion, irritability, nightmares, difficulty sleeping, and poor appetite.  A contemporaneous Psychiatric Emergency Clinic intake assessment indicates a mental status examination was deferred, but noted a diagnosis of "depression [not otherwise specified] < r/o PTSD."  The note indicated the Veteran would be seen by a psychiatrist for final disposition.  The Veteran was later noted to have symptoms of PTSD since his return from Iraq. 

The Veteran was afforded a VA examination in September 2011.  According to the examination report, the Veteran did not fully satisfy Criterion A (exposure to a traumatic event) for his reported in-service stressors.  Criterion B (persistent re-experiencing the traumatic event) was not met, and noted that the Veteran's reported nightmares were about events that did not transpire during service.  Nor was Criterion C met (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness); the examiner explained that none of the Veteran's diminished interests or participation in significant activities seemed related to military stressors.  He also noted that the Veteran reported some feelings of detachment from others in having changed his group of friends after he became sober, and the Veteran's denial of a significant restricted range of affect or sense of foreshortened future.  However, the examiner stated that the Veteran met Criterion D (persistent symptoms of increased arousal) as it pertained to sleep and concentration difficulties.  Based on his evaluation of the Veteran and review of the record, the examiner concluded that the Veteran did not currently meet the full criteria for PTSD, and did not appear to have ever met the full criteria.  The examiner diagnosed the Veteran with alcohol dependence, chronic, severe, in sustained remission and anxiety disorder, not otherwise specified.

In a letter dated January 2012, the Veteran's treating psychiatrist, Dr. S. M., reported that the Veteran had not been diagnosed with "the extremes of a combat stress disorder (PTSD)," but wrote that the Veteran did manifest symptoms of generalized anxiety, episodic panic, and periods of depressive moods since return from his deployment.

Various History and Physical examinations from January 2012 to present noted diagnoses of "PTSD / Depression / insomnia," yet none of these appeared to be part of a dedicated psychiatric evaluation.  Additionally, psychiatric treatment notes during this same period do not indicate a diagnosis of PTSD.  For example, a June 2012 evaluation by Dr. S. M. noted diagnoses of alcohol dependence and depression.  A September 2013 evaluation by Dr. K. S. noted diagnoses of anxiety disorder and alcohol dependence.  And a May 2014 note from Dr. S. M. noted diagnoses of alcohol dependence in remission and depressive disorder.

The Veteran was afforded a VA examination in May 2014.  The examiner reported that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V and stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM criteria.  In this regard, the examiner stated that the Veteran's Criterion A stressor minimally met the criteria given his minimal emotional reaction to situations.  Criterion B was not met, as the Veteran did not endorse any of the intrusion symptoms associated with his traumatic event.  Criterion C was minimally met, in that the Veteran's avoidance of memories and feelings took little effort and did not appear to cause any significant impairment to his functioning.  Criterion D was not met, as the Veteran only indicated once symptom - feelings of detachment or estrangement from others.  However, Criterion E was satisfied.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with other specified trauma or stressor-related disorder, and alcohol use disorder.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran had a diagnosis of PTSD at any point during the period on appeal.  The Board notes that the VA examinations in September 2011 and June 2014 offered comprehensive explanations of why the Veteran's symptoms did not meet the diagnostic criteria set forth in the DSM.  Additionally, the Veteran's treating psychiatrist, Dr. S. M., consistently reported that the Veteran did not have a diagnosis of PTSD.  To the extent that the November 2007 VA medical records and History and Physical examinations from 2012 to 2013 showed diagnoses of PTSD, the Board notes that there is no evidence that such diagnoses were rendered in accordance with the DSM as required for VA compensation purposes.  Accordingly, these latter records are of little probative value as to the Veteran's diagnosis.

The Board considered the Veteran's statement on his March 2012 VA Form 9, that he was told he had PTSD, and the lay statements of the Veteran and his representative regarding the Veteran's diagnosis of PTSD during the November 2013 hearing.  See Hearing Transcript, pp. 3-4.  However, while the Veteran and his representative may be competent to report symptoms or what they were told firsthand, they are not competent to offer an opinion on a complex matter, to include attributing reported symptoms to a specific underlying psychiatric disorder.  Thus, the Board affords more weight to the conclusions of the VA examiners and Dr. S. M. than to the lay contentions of record.  Given that the most probative evidence weighs against finding that the Veteran has a diagnosis of PTSD, the first element of establishing service connection for PTSD is not satisfied, and the claim fails on this basis.  38 C.F.R. § 3.304(f) (2014).  Accordingly, service connection for PTSD is not warranted.

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


